Filed 4/10/14 P. v. Reeves CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)



THE PEOPLE,                                                                                  C072761

                   Plaintiff and Respondent,                                     (Super. Ct. No. 12F04171)

         v.

RANDOLPH ECTOR REEVES,

                   Defendant and Appellant.




         This appeal comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436
(Wende).
         An information charged defendant Randolph Ector Reeves with first degree
burglary (Pen. Code, § 459)1 and alleged three prior prison terms (§ 667.5, subd. (b)).
         A jury convicted defendant as charged.2 In a bifurcated proceeding, the trial court
found the prior prison terms true.


1   Undesignated section references are to the Penal Code.
2 Codefendants Matt James Long and Cody Lewis, also convicted of first degree
burglary, are not parties to this appeal.

                                                             1
       The trial court imposed an aggregate state prison term of nine years (six years, the
upper term, for the offense, plus three years consecutive for the priors). The court
awarded defendant 368 days of presentence custody credit (184 actual days and 184
conduct days). The court imposed a $240 restitution fine and a suspended restitution fine
in the same amount (§§ 1202.4, subd. (b), 1202.45), a $10 crime prevention fine
(§ 1202.5), a $340.01 main jail booking fee and a $62.09 main jail classification fee
(Gov. Code, § 29550.2), a $40 court operations assessment (§ 1465.8, subd. (a)(1)), and a
$30 court facility fee (Gov. Code, § 70373). The court also ordered defendant to pay an
outstanding restitution balance of $5,060.
       The trial evidence showed that defendant took part in burglarizing the apartment
of Pedro P. in the early morning of June 14, 2012.
       We appointed counsel to represent defendant on appeal. Counsel filed an opening
brief that sets forth the facts of the case and requests this court to review the record and
determine whether there are any arguable issues on appeal. (Wende, supra, 25 Cal.3d at
p. 436.) Defendant was advised by counsel of the right to file a supplemental brief within
30 days of the date of filing of the opening brief. More than 30 days elapsed, and we
received no communication from defendant. Having undertaken an examination of the
entire record, we find no arguable error that would result in a disposition more favorable
to defendant.
       We must remand the matter to the trial court, however, with directions to prepare a
corrected abstract of judgment that includes the trial court’s order to pay a $340.01 main
jail booking fee, a $62.09 main jail classification fee, and $5,060 in outstanding
restitution.
                                      DISPOSITION
       The judgment is affirmed. The matter is remanded to the trial court with
directions to prepare a corrected abstract of judgment including the main jail booking fee,



                                              2
main jail classification fee, and outstanding restitution order and to furnish a certified
copy thereof to the Department of Corrections and Rehabilitation.



                                              BLEASE                    , Acting P. J.


We concur:


         HULL                       , J.


         DUARTE                     , J.




                                              3